DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,296,082 to Chuang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim language are not patentably relevant. Below, the pending claims are matched to their equivalent in the cited patent. The patented language is italicized.
Pending Claim 1 recites a method of fabricating a semiconductor device, comprising: 
etching a metal layer from a dummy gate structure disposed at an active edge, wherein the etching the metal layer removes the metal layer from between adjacent channel layers, and wherein a gate dielectric layer of the dummy gate structure remains disposed between the adjacent channel layers after removal of the metal layer; and 
Patented Claim 1 recites a method of fabricating a semiconductor device, comprising:
providing a dummy structure including a plurality of channel layers, an inner spacer disposed between adjacent channels of the plurality of channel layers and at a lateral end of the channel layers, and a gate structure including a gate dielectric layer and a metal layer interposing the plurality of channel layers, wherein the dummy structure is disposed at an active edge adjacent to an active region; 
performing a metal gate etching process to remove the metal layer from the gate structure while the gate dielectric layer remains disposed at a channel layer-inner spacer interface; and 

after etching the metal layer from the dummy gate structure, forming a cut region along the active edge, wherein a portion of the gate dielectric layer remains disposed at a channel layer-inner spacer interface after formation of the cut region.
after performing the metal gate etching process, performing a dry etching process to form a cut region along the active edge, wherein the gate dielectric layer disposed at the channel layer-inner spacer interface prevents the dry etching process from damaging a source/drain feature within the adjacent active region.

The patented claims differ by detailing the dummy structure and using a dry etching process to form the cut region along the active edge. The details of the dummy structure are summarized by the pending application as already being present but the significant elements such as the channel layer, metal layer, gate dielectric layer and inner spacers are all listed by the pending application and have therefore been provided as claimed by the cited patent. This rewording is not patentably relevant. The use of a dry etch to form a cut region is obvious since it provides a directional etch for a specific region. The patentably significant limitations are for the gate dielectric to remain after etching the metal layer so they can prevent damaging the source/drain feature. This critical element is in both claims and the pending claims are not patentably distinct from the patented claims. 
For brevity, the dependent claims are matched to their equivalent without repetition of the claim language.
Pending claim 2 is unpatentable in view of patented claim 1. 
Pending claim 3 is unpatentable in view of patented claim 2.
Pending claim 4 is unpatentable in view of patented claim 3.
Pending claim 5 is unpatentable in view of patented claim 4.
Pending claim 6 is unpatentable in view of patented claim 5.
Pending claim 7 is unpatentable in view of patented claim 6.
Pending claim 8 is unpatentable in view of patented claim 7.


Pending Claim 9 recites a method, comprising:
forming a device including a dummy transistor at a boundary between first and second active regions, wherein the dummy transistor includes a gate structure disposed between adjacent channel layers;
Patented Claim 9 recites a method, comprising: 
fabricating a device including a first transistor in a first active region, a second transistor in a second active region, and a dummy transistor at a boundary between the first and second active regions, wherein each of the first transistor, the second transistor, and the dummy transistor include a gate dielectric layer disposed on surfaces of adjacent channel layers and a metal gate layer disposed on the gate dielectric layer; 

removing a metal gate layer from the gate structure of the dummy transistor without removing a gate dielectric layer from the gate structure of the dummy transistor; and
removing the metal gate layer from the dummy transistor without removing the gate dielectric layer from the dummy transistor; and

after removing the metal gate layer, forming a first trench through the dummy transistor, wherein at least a portion of the gate dielectric layer from the gate structure of the dummy transistor remains disposed along a sidewall of the first trench.
after removing the metal gate layer from the dummy transistor, forming a first trench through the dummy transistor at the boundary between the first and second active regions, wherein at least a portion of the gate dielectric layer from the dummy transistor, disposed along a sidewall of the first trench, prevents etching of source/drain features within each of the first and second active regions.

The patented claim further requires a first and second transistor, along with the dummy transistor and a masking step of forming a material layer over each of the first transistor, the second transistor, and the dummy transistor and etching a portion of the material layer to expose the dummy transistor. It would have been obvious for the dummy transistor to be among other transistors since the purpose of the method being claimed by both the pending and the patented claims is to form an isolation region between active areas. Masking was widely known before the invention for isolating specific regions for processing while leaving other regions undisturbed.  
The pending claims are a rewording of the already patented claims. The patentably significant limitations are for the gate dielectric to remain after etching the metal layer so they can prevent damaging the source/drain feature. This critical element is in both claims and the pending claims are not patentably distinct from the patented claims. 
For brevity, the dependent claims are matched to their equivalent without repetition of the claim language.
Pending claim 10 is unpatentable in view of patented claim 10. 
Pending claim 11 is unpatentable in view of patented claim 11. 
Pending claim 12 is unpatentable in view of patented claim 12. 
Pending claim 13 is unpatentable in view of patented claim 13. 
Pending claim 14 is unpatentable in view of patented claim 14. 
Pending claim 15 is unpatentable in view of patented claim 15. 
Pending claim 16 is unpatentable in view of patented claim 16. 
Pending claim 17 is unpatentable in view of patented claim 17. 


Pending Claim 18 recites a semiconductor device, comprising:
an isolation region disposed at a boundary of an active region and adjacent to a source/drain feature; and 
a trench sidewall region disposed between and in contact with each of the isolation region and the source/drain feature; 
Patented Claim 18 recites a semiconductor device, comprising: 
a transistor disposed in an active region, wherein the transistor includes a source/drain feature; 
an isolation region disposed at an active edge, the active edge defined at a boundary of the active region, wherein the isolation region includes a nitride-filled trench; and 
a trench sidewall region disposed between and in contact with each of the isolation region and the source/drain feature, 

wherein the trench sidewall region includes a plurality of high-K gate dielectric layer portions, and wherein a first thickness of each high-K gate dielectric layer portion of the plurality of high-K gate dielectric layer portions is substantially uniform.
wherein the trench sidewall region includes a spacer layer and a plurality of high-K gate dielectric layer portions disposed directly beneath the spacer layer, and wherein thicknesses of each of the spacer layer and the plurality of high-K gate dielectric layer portions along the trench sidewall region are substantially uniform.

The patented claim further requires the isolation region include a nitride-filled trench. However, the specific composition of the isolation trench is not patentably relevant since it would have been obvious to one of ordinary skill in the art to have filled the isolation region with an isolating material. The patented claim also requires a spacer have a substantially uniform thickness and be present directly above the high-k gate dielectric layer. However, the critical element from the patented language which overcame rejections to US PG Pub 2021/0036121 (“Lim”) was the uniform thickness of either the spacer or the high-k dielectric since the cuts of Lim were angled. The pending claim has the uniform thickness requirement and the removal of the spacer element does not provide patentable distinction. The rest of the differences in the claim language amounts to a rewording of the patented claim language and is not patentably significant.
For brevity, the dependent claims are matched to their equivalent without repetition of the claim language.
Pending claim 19 is unpatentable in view of patented claim 18. 
Pending claim 20 is unpatentable in view of patented claim 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818